ACCEPTED
                                                                                       06-14-00109-CR
                                                                            SIXTH COURT OF APPEALS
                                                                                  TEXARKANA, TEXAS
                                                                                  6/17/2015 4:52:47 PM
                                                                                      DEBBIE AUTREY
                                                                                                CLERK

                              NO. 06-14-00109-CR

STATE OF TEXAS                           §      IN THE                FILED IN
                                                               6th COURT OF APPEALS
                                         §                       TEXARKANA, TEXAS
VS.                                      §      6th COURT      6/17/2015 4:52:47 PM
                                         §                         DEBBIE AUTREY
MARLO DONTA PERSONS                      §      OF APPEALS             Clerk




                 MOTION TO WITHDRAW AFTER APPEAL

TO THE HONORABLE JUSTICES OF SAID COURT:

      Now comes Elisha Hollis, Movant and attorney of record for Defendant,

Marlo Donta Persons, brings this Motion to Withdraw After Appeal as counsel and

in support thereof shows:

      1.     Movant was appointed by the Court to represent Defendant in the

appeal of this cause.

      2.     Defendant, Marlo Donta Persons, was convicted Possession of

cocaine in an amount of 400 grams or more on June 05, 2014.

      3.     The Court of Appeals Sixth Appellate District of Texas affirmed the

judgment of the trial court on June 02, 2015.

      4.     Tara Long, a licensed attorney in Texas is seeking to substitute in to

represent the Defendant. Defendant request the Court allow Ms. Long to substitute

in and represent the Defendant in his Petition for Discretionary Review in this

case. Ms. Long's bar number is 24032680. Her contact information is as follows:

      2656 South Loop W, Ste. 103
      Houston, TX 75054
      Phone: 713-349-8896
      Fax: 713-349-8863


      5.     Movant has advised Defendant of his right to file a Petition for

Discretionary Review.

      6. A copy of this motion will be mailed to the Defendant at his last known

address:

      Marlo Persons
      ID # 1939454
      Eastham Unit
      2665 Prison Rd. # 1
      Lovelady, TX 75851


                                      PRAYER

      WHEREFORE, PREMISES CONSIDERED, Movant prays that the

Court allow Elisha Hollis to withdraw as counsel for Marlo Donta Persons and

from any further representation of Marlo Donta Persons in this cause. Defendant

and Movant further pray the Court Attorney Tara Long to represent Defendant in

the petition for discretionary review of this case.


                                        Respectfully submitted,

                                        The Law Office of Elisha Hollis
                                        2608 Stonewall Street
                                        Greenville, Texas 75401
                                        Tel: (903) 450-2473
                                        Fax: (903) 200-1290
                                      ElishaHollis@gmail.com

                                      By: /s/ Elisha Hollis
                                      Elisha Hollis
                                      State Bar No. 24083189
                                      Attorney for Marlo Persons




                        CERTIFICATE OF SERVICE

      This is to certify that on June 17, 2015, a true and correct copy of the above

and foregoing document was served on the District Attorney's Office, Hunt

County, 2507 Lee Street, Greenville, TX, by hand delivery.


                                      By: /s/ Elisha Hollis
                                      Elisha Hollis
                                      State Bar No. 24083189